Citation Nr: 1816984	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected tinnitus and/or bilateral hearing loss.


REPRESENTATION

Veteran represented by:	James McElfresh, Veterans Angels


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.
 
In August 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In July 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 
The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, which is categorized as an "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain, 27 Vet. App. at 263-64.  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss (as an organic diseases of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran maintains that he suffers from bilateral hearing loss, which is the direct result of noise exposure during active service.  He specifically asserts that he developed hearing loss during his active service as a result of his in-service exposure to traumatic noise, including weapons fire, and that his auditory pathology has continued to worsen since his discharge.  See August 2015 Hearing Transcript.  He also reported that no hearing protection was provided to him during service and that he first noticed symptoms of hearing loss, or shortly thereafter.  See id.  Additionally, the Veteran's wife corroborated his statements, testifying that she noticed he had trouble hearing from the first years of their marriage.  Id.  As stated above, the Veteran served on active duty until April 1972.  The Veteran and his wife were married in November 1972.  See November 1972 Marriage Certificate.

In this regard, the Veteran and his wife are competent to report experiencing an in-service injury and resultant diminished hearing.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.

The Veteran has been diagnosed with bilateral hearing loss.  See September 2016 Pulmonary & Sleep Clinic Evaluation (stating the Veteran has "significant hearing loss" due to noise exposure).  

The Veteran was afforded VA examinations in February 2014 and November 2016 to address the etiology of his bilateral hearing loss.  Both the February 2014 and November 2016 examiners opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or the result of an event in military service.  See February 2014 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ); November 2016 Hearing Loss and Tinnitus DBQ.  The examiners rationalized that there were no complaints of hearing loss in service, and the Veteran's hearing was within normal limits at his separation exam.  Id.

The Board finds the February 2014  and November 2016 VA opinions to be inadequate, as the examiners primarily relied on the absence of hearing loss on the Veteran's separation examination in reaching their conclusions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

Furthermore, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that he experienced a continued progression of auditory symptoms, including specifically decreased hearing acuity and tinnitus, since his separation from active service.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report experiencing auditory symptomatology since his active service, as symptoms such as decreased hearing acuity and tinnitus are certainly conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau, 492 F. 3d at 1376-77; Davidson, 581 F.3d 1313; Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. at 309.  Additionally, the Veteran is credible in his report of suffering auditory symptomatology during service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  This credible report of a continuity of symptomatology suggests a link between his current bilateral hearing loss with his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

In sum, the Veteran has competently and credibly described suffering in-service acoustic traumas and reported a continuity of symptomatology of bilateral auditory pathology in the form of hearing loss during and since his active service.  See Charles, 16 Vet. App. 370; Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006); see also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Also of record is a September 2016 medical record from C. Hallenborg, M.D. diagnosing the Veteran as having hearing loss due to noise exposure.  Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. §§ 1154(b); 5107 (2012); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



REMAND

Unfortunately, the Veteran's claim must be remanded again for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
The Veteran asserts that his currently diagnosed sleep apnea had its onset during his active service.  The Veteran's wife testified to observing the Veteran's sleep apnea symptomatology.  See August 2015 Hearing Transcript.  Specifically, she stated the Veteran would snore and gasp for air in his sleep.  Id.  She also testified that at the time she noticed this symptomatology,  the Veteran weighed approximately 155 pounds.  Id.  

Following the July 2016 remand, the Veteran was afforded a VA examination in November 2016 to determine the etiology of his diagnosed sleep apnea.  The examiner opined that the Veteran's sleep apnea was not related to his service.  See November 2016 VA Examination Report.  He noted, in pertinent part, that the largest factor causing sleep apnea in the Veteran's case would be his body weight.

Thereafter, in December 2016 the Veteran's representative submitted additional medical literature as follows:  from the Journal of Clinical Sleep Medicine, Persistence of Obstructive Sleep Apnea after Surgical Weight Loss; Sleep Apnea - Even Athletes are at Risk; Sleep Apnea is Associated with Hearing Impairment:  The Hispanic Community Health Study/Study of Latinos; and Sleep Apnea and Hearing Loss.  Because the VA examiner was not able to review this literature, and because the Veteran is now service connected for hearing loss, remand for an addendum opinion is required.

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2015, forward.

2.  Thereafter, return the Veteran's file to the VA examiner (D.P., M.D.) that conducted the November 2016 VA examination, or to another suitable examiner if the November 2016 VA examiner is not available.  

After reviewing the file:

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner must review the literature submitted by the Veteran's representative in December 2016 (i) from the Journal of Clinical Sleep Medicine, Persistence of Obstructive Sleep Apnea after Surgical Weight Loss; and (ii) Sleep Apnea - Even Athletes are at Risk.  The examiner should state whether this additional information alters his opinion provided in November 2016, particularly with respect to his notation that the largest factor causing sleep apnea in the Veteran's case would be his body weight.

(b)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was either (i) caused by, or (ii) aggravated (i.e., permanently worsened) by his service-connected hearing loss and/or tinnitus.  In providing this opinion, the examiner must review the literature submitted by the Veteran's representative in December 2016 (i) The Hispanic Community Health Study/Study of Latinos; and (ii) Sleep Apnea and Hearing Loss.  The examiner should state whether this additional information alters his opinion provided in November 2016.  

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)

______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


